Opinion filed July 7, 2011




                                                          In The


    Eleventh Court of Appeals
                                                       __________

                                               No. 11-11-00104-CR
                                                   __________

                                       JEFFREY SHARP, Appellant

                                                              V.

                                       STATE OF TEXAS, Appellee


                                    On Appeal from the 33rd District Court

                                                Burnet County, Texas

                                            Trial Court Cause No. 37328


                                    MEMORANDUM OPINION
         Jeffrey Sharp1 filed a notice of appeal in the Third Court of Appeals on March 14, 2011,
indicating a desire to appeal his “conviction” in trial court cause no. 37328. The clerk’s record,
which has recently been received in this court, indicates that there is no judgment of conviction
in cause no. 37328 but that this cause related only to a pre-indictment application for writ of
habeas corpus seeking bail. Appellant filed the application on February 18, 2010, and the trial
court heard the matter on March 24, 2010. We dismiss the appeal.
         1
           We note that, in the notice of appeal and the other documents filed by appellant’s attorney, appellant’s first name is
spelled “Jeffery.” However, in the document prepared by the district clerk, in appellant’s signature, and also in the indictment
and judgment in the companion case (our cause no. 11-11-00107-CR), the spelling is “Jeffrey.”
         Prior to the filing of the notice of appeal in this cause, appellant was indicted, tried, and
convicted of the underlying offense under a different cause number: trial court cause no. 38,147,
which is cause no. 11-11-00107-CR in our court. Because appellant has already been convicted
of the underlying offense and is no longer subject to pretrial confinement, appellant’s appeal
relating to the pretrial application for writ of habeas corpus is moot. Martinez v. State, 826
S.W.2d 620 (Tex. Crim. App. 1992).
         Appellant’s motion to retain appeal and his motion for extension of time to file the notice
of appeal are overruled, and this appeal is dismissed as moot.


                                                                                  PER CURIAM


July 7, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel2 consists of: Wright, C.J.,
McCall, J., and Hill, J.3




         2
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         3
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2